BlackRock Balanced Capital Fund, Inc. BlackRock Funds II BlackRock Basic Value Fund, Inc. BlackRock Aggressive Growth Prepared Portfolio BlackRock Bond Fund, Inc. BlackRock AMT-Free Municipal Bond Portfolio BlackRock Total Return Fund BlackRock Bond Portfolio BlackRock High Income Fund BlackRock Conservative Prepared Portfolio BlackRock California Municipal Series Trust BlackRock Emerging Market Debt Portfolio BlackRock California Municipal Bond Fund BlackRock GNMA Portfolio BlackRock Equity Dividend Fund BlackRock Government Income Portfolio BlackRock EuroFund BlackRock Growth Prepared Portfolio BlackRock Funds BlackRock High Yield Bond Portfolio BlackRock Asset Allocation Portfolio BlackRock Income Portfolio BlackRock All-Cap Energy & Resources Portfolio BlackRock Income Builder Portfolio BlackRock Aurora Portfolio BlackRock Inflation Protected Bond Portfolio BlackRock Global Opportunities Portfolio BlackRock Intermediate Government Bond Portfolio BlackRock Energy & Resources Portfolio BlackRock International Bond Portfolio BlackRock Science & Technology Opportunities Portfolio BlackRock Kentucky Municipal Bond Portfolio BlackRock Health Sciences Opportunities Portfolio BlackRock Long Duration Bond Portfolio BlackRock International Opportunities Portfolio BlackRock Low Duration Bond Portfolio BlackRock Capital Appreciation Portfolio BlackRock Managed Income Portfolio BlackRock Mid-Cap Growth Equity Portfolio BlackRock Moderate Prepared Portfolio BlackRock Mid-Cap Value Equity Portfolio BlackRock Ohio Municipal Bond Portfolio BlackRock Small Cap Growth Equity Portfolio BlackRock Strategic Income Portfolio BlackRock Small Cap Core Equity Portfolio BlackRock Total Return Portfolio II BlackRock Small Cap Value Equity Portfolio BlackRock Focus Growth Fund, Inc. BlackRock Small/Mid-Cap Growth Portfolio BlackRock Focus Value Fund, Inc. BlackRock U.S. Opportunities Portfolio BlackRock Fundamental Growth Fund, Inc. BlackRock Index Equity Portfolio BlackRock Global Financial Services Fund, Inc. BlackRock Money Market Portfolio BlackRock Global Growth Fund, Inc. BlackRock Municipal Money Market Portfolio BlackRock Global SmallCap Fund, Inc. BlackRock U.S. Treasury Money Market Portfolio BlackRock Healthcare Fund, Inc. BlackRock North Carolina Municipal Money Market Portfolio BlackRock Index Funds, Inc. BlackRock New Jersey Municipal Money Market Portfolio BlackRock International Index Fund BlackRock Ohio Municipal Money Market Portfolio BlackRock S&P 500 Index Fund BlackRock Pennsylvania Municipal Money Market Portfolio BlackRock Small Cap Index Fund BlackRock Virginia Municipal Money Market Portfolio BlackRock High Yield Municipal Fund BlackRock International Value Trust BlackRock Municipal Series Trust BlackRock International Value Fund BlackRock Intermediate Municipal Bond Fund BlackRock Large Cap Series Funds, Inc. BlackRock Natural Resources Trust BlackRock Large Cap Core Fund BlackRock Pacific Fund, Inc. BlackRock Large Cap Core Plus Fund BlackRock Series, Inc. BlackRock Large Cap Growth Fund BlackRock Small Cap Growth Fund II BlackRock Large Cap Value Fund BlackRock Short Term Bond Series, Inc. BlackRock Mid Cap Value Opportunities Series, Inc. BlackRock Short Term Bond Fund BlackRock Mid Cap Value Opportunities Fund BlackRock Utilities and Telecommunications Fund, Inc. BlackRock Multi-State Municipal Series Trust BlackRock Value Opportunities Fund, Inc. BlackRock New Jersey Municipal Bond Fund BlackRock World Income Fund, Inc. BlackRock New York Municipal Bond Fund FDP Series, Inc. BlackRock Pennsylvania Municipal Bond Fund Franklin Templeton Total Return FDP Fund BlackRock Municipal Bond Fund, Inc. Marsico Growth FDP Fund BlackRock Municipal Insured Fund MFS Research International FDP Fund BlackRock National Municipal Fund Van Kampen Value FDP Fund BlackRock Short-Term Municipal Fund (each, a Fund and collectively, the Funds) Supplement dated February 26, 2010 to the Prospectus of each Fund Effective March 1, 2010, the following changes are made to the Prospectus of each Fund. The section captioned Account Information - Details About the Share Classes - Institutional Shares is deleted in its entirety and replaced with the following: Institutional Shares are not subject to any sales charge. Only certain investors are eligible to buy Institutional Shares Your financial professional or other financial intermediary can help you determine whether you are eligible to buy Institutional Shares. The Fund may permit a lower initial investment for certain investors if their purchase, combined with purchases by other investors received together by the Fund, meets the minimum investment requirement. Eligible Institutional investors include the following: Investors who currently own Institutional Shares of the Fund may make additional purchases of Institutional Shares of the Fund directly from the Fund; Institutional and individual retail investors with a minimum investment of $2 million who purchase directly from the Fund; Certain qualified retirement plans; Investors in selected fee-based programs; Clients of registered investment advisers who have $250,000 invested in the Fund; Trust department clients of PNC Bank and Bank of America, N.A. and their affiliates for whom they (i) act in a fiduciary capacity (excluding participant directed employee benefit plans); (ii) otherwise have investment discretion; or (iii) act as custodian for at least $2 million in assets; Unaffiliated banks, thrifts or trust companies that have agreements with the Distributor; Holders of certain Merrill Lynch sponsored unit investment trusts (UITs) who reinvest dividends received from such UITs in shares of the Fund; and Employees, officers and directors/trustees of BlackRock, Inc., BlackRock Funds, Merrill Lynch & Co., Inc. (Merrill Lynch), The PNC Financial Services Group, Inc. (PNC), Barclays PLC (Barclays) or their affiliates. *** Effective March 1, 2010, the following changes are made to the Prospectus of each Fund, except the BlackRock Long Duration Bond Portfolio, BlackRock International Index Fund, BlackRock S&P 500 Index Fund and BlackRock Small Cap Index Fund. The following information supplements and, to the extent inconsistent therewith, supersedes the disclosure in the section captioned Account Information: The Distributor currently pays dealers a sales concession of 1.00% of the purchase price of Investor C Shares from its own resources at the time of sale. The Distributor pays the annual Investor C Shares distribution fee and the annual Investor C Shares service fee as an ongoing concession and as a shareholder servicing fee, respectively, to dealers for Investor C Shares held for over a year and normally retains the Investor C Shares distribution fee and service fee during the first year after purchase. Under certain circumstances (including for certain qualified employee benefit plans), the Distributor will pay the full Investor C Shares distribution fee and service fee to dealers beginning in the first year after purchase in lieu of paying the sales concession. Shareholders should retain this Supplement for future reference. 2
